Citation Nr: 1144299	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  08-30 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for degenerative disc disease of the cervical spine.

2.  Entitlement to a disability evaluation in excess of 10 percent for vascular headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that continued a 20 percent evaluation for cervical spine disc disease and a 10 percent evaluation for vascular headaches.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks higher evaluations for his service-connected cervical spine disability and vascular headaches.  A review of the record reveals that further development is necessary prior to analyzing the claims on the merits.

The record shows that the Veteran last underwent a formal VA examination in October 2006 for his cervical spine disability and vascular headaches.  At that time, the examiner noted that the Veteran had pain upon cervical spine motion but no flare-ups.  He was also noted as having vascular headaches with no prostrating flare-ups.  

However, in a statement received in December 2009, the Veteran suggested a worsening of both cervical spine and headache symptoms.  In this regard, he described crunching and grinding in his neck, cervical spine pain especially with the changes of weather, muscle spasms and pain in the arm, numbness in the fingers, and throbbing pain in the head.

In light of the Veteran's December 2009 statement describing his current symptoms and the fact that he has not been formally examined since October 2006, the Board finds that a contemporaneous VA examination to assess the current nature, extent and severity of his cervical spine and headache disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403   (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The Board further notes that when available evidence is too old for an adequate evaluation of a Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  As the Board is unable make an accurate assessment of the Veteran's current conditions on the basis of the evidence currently of record, the Veteran must be afforded contemporaneous examinations.  The Board has no discretion and must remand these claims.

The Board further observes that the Veteran's headaches are evaluated under Diagnostic Code 9304.  A review of the record show that the Veteran was granted service connection for vascular headaches based on evidence that they were related to an in-service motor vehicle accident.  In this regard, prior to October 23, 2008, purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, are to be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  Purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., resulting from brain trauma are rated under the diagnostic codes specifically dealing with such disabilities.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

However, as of October 23, 2008 and during the pendency of this appeal, revised provisions for evaluating traumatic brain injury (TBI) were enacted and are potentially applicable to this case.  See 73 Fed. Reg. 54693 (Sept. 23, 2008); see also 38 C.F.R. § 4.124, Note (5).  For claims received by VA prior to that effective date, a Veteran is to be rated under the old criteria for any periods prior to October 23, 2008 but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any pertinent outstanding medical evidence, to include any records from the VA Medical Center in Milwaukee dated from August 2008 to the present, schedule the Veteran for appropriate VA examination to identify the current nature and severity of his cervical spine disability.  The claims file must be made available to and reviewed by the examiner.  All tests should be conducted in conjunction with the examinations.  The examiner is asked to address the following: 

(a) Provide the range of motion findings of the cervical spine, expressed in degrees. 

(b) Determine whether the Veteran's service-connected cervical spine disability exhibits weakened movement, excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner should express an opinion as to whether pain could significantly limit functional ability during flare-ups or when the neck is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. 

(c) State whether the degenerative disc disease results in incapacitating episodes, and if so, the duration of the episodes over the preceding 12 months should be reported.  The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

(d) Identify any associated neurological deficits associated with the service-connected cervical spine disability.  The severity of each neurological sign and symptom should be reported, to include whether any neurological symptomatology equates to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis or complete paralysis of the respective nerves.  State whether any additional nerve is affected and if so state the severity of the impairment of the nerve affected. 

2.  Schedule the Veteran for an appropriate VA examination to assess the nature and severity of his service-connected vascular headaches.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  All indicated studies should be performed.

The examiner should comment on all vascular headache symptomatology presently shown, and then provide an opinion as to whether the Veteran experiences any characteristic prostrating headache attacks, and, if so, the examiner should describe the frequency of the prostrating headaches.  The average length of a prostrating headache should also be identified.  

The examiner is also requested to provide an opinion as to whether the Veteran's headaches are productive of severe economic inadaptability.  The examiner should quantify the degree of the Veteran's impairment in terms of the nomenclature set forth in the rating criteria under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The examiner is asked to indicate whether the Veteran's headaches are considered a residual of a TBI.  If so, the current Compensation and Pension Examination TBI Examination Guidelines must be followed.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  The examiner should describe all current manifestations of TBI, clearly indicating which are supported by objective evidence, and which are purely subjective.

All pertinent clinical findings and the complete rationale for all opinions expressed should be set forth in a typewritten report. 

3.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

